COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON



                                   MEMORANDUM ORDER

Appellate case name: Charles Thompson v. Ace American Insurance Co.

Appellate case number: 01-10-00810-CV

Trial court case number:      0819436

Trial court: 61st District Court of Harris County


     This Court ORDERS that the Clerk of the Court withdraw the mandate issued on
December 7, 2012.

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                   Acting individually



Date: January 3, 2013